             Case 3:20-cr-01819-JLB Document 57 Filed 01/04/21 PageID.119 Page 1 of 3
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               AMENDED JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)


                        Jessica Esparza                                  Case Number:         20-cr-01819-JLB-1
                                                                      Zainab Khan
                                                                      Defendant’s Attorney
USM Number                       95314298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)          1s of the Superseding Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
21:844(a)                          Possession of Methamphetamine (Class A Misdemeanor)                                      1s




    The defendant is sentenced as provided in pages 2 through                   3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
x Count(s)
☐                              1 of Information                 is          dismissed on the motion of the United States.
     Assessment : $10.00
☒       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.
☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      December 17, 2020
                                                                      Date of Imposition of Sentence



                                                                      HON. Jill L. Burkhardt
                                                                      UNITED STATES MAGISTRATE JUDGE
              Case 3:20-cr-01819-JLB Document 57 Filed 01/04/21 PageID.120 Page 2 of 3
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               Jessica Esparza                                                              Judgment - Page 2 of 3
   CASE NUMBER:             20-cr-01819-JLB-1

                                                       PROBATION
The defendant is hereby sentenced to probation for a term of:
1 year of unsupervised probation

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
    controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
    two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
    than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          ☒The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence of restitution. (check if applicable)
5. ☐The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
    20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
    the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
    applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          20-cr-01819-JLB-1
         Case 3:20-cr-01819-JLB Document 57 Filed 01/04/21 PageID.121 Page 3 of 3
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            Jessica Esparza                                    Judgment - Page 3 of 3
CASE NUMBER:          20-cr-01819-JLB-1




                              SPECIAL CONDITIONS OF SUPERVISION



Defendant to submit an Acknowledgment of Probation Conditions.
//




                                                                         20-cr-01819-JLB-1
